Citation Nr: 1720212	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to February 1987.

This case comes before the Board of Veterans' Appeal (Board) on appeal from a July 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2013 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a February 2017 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  The Veteran responded by a March 2017 letter that he did not want an additional hearing. 

This claim was previously before the Board in December 2013, where the Board remanded the case for additional development.  It has now been returned to the Board.  The Board also acknowledges the Veteran submitted additional evidence since the previous Board remand, and in a March 2014 letter the Veteran indicated he wished any additional evidence he submitted be considered by the Board and not first by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for his back disability.  The Veteran's job in service consisted of building a tower base where he lifted metal rods which weighed about 350 pounds.  While in service, the Veteran injured his back and spent 3 days in the infirmary.  The evidence of record includes a service treatment record documenting the injury and lay statements from the Veteran, his cousin, and one of his comrades from service discussing the injury.  The Veteran underwent a VA examination in May 2009.  At the examination, he reported injuring his back in service while performing heavy lifting.  No etiology opinion was provided, rendering it inadequate.  

In this case, the Veteran has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the case should be remanded to the AOJ for a VA examination with an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

2.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such finding.

3.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service, or is related to any incident of service, including his time spent in the infirmary in July 1985.

4.  The examiner must provide all findings, along with complete rational for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such, conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






